                 Case 3:18-cv-06854-JSC Document 14 Filed 01/28/19 Page 1 of 2




1    JOSEPH H. HUNT
     Assistant Attorney General
2
     DAVID L. ANDERSON
3    United States Attorney
4
     MARCIA BERMAN
5    Assistant Branch Director
6
     KAREN S. BLOOM
7    Senior Counsel
     R. CHARLIE MERRITT
8    Trial Attorney
     Civil Division, Federal Programs Branch
9
     U.S. Department of Justice
10   919 East Main Street
     Richmond, VA 23219
11   Phone: (202) 616-9098
12   Fax: (804) 819-7417
     E-mail: robert.c.merritt@usdoj.gov
13
     Attorneys for Defendants
14
15
                                   UNITED STATES DISTRICT COURT
16                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

17
      HOUSING AND ECONOMIC RIGHTS
18    ADVOCATES,                                                Case No. 18-cv-06854-JSC
19
                               Plaintiff,
20                                                              NOTICE TO THE COURT OF
                v.                                              RESTORATION OF APPROPRIATIONS
21
      BETSY DEVOS, in her official capacity as
22    Secretary of Education, et al.,
23                             Defendants.
24
25
26
27
28


     Notice to the Court of Restoration of Appropriations
     Case No. 18-cv-06854-JSC
                                                            1
                 Case 3:18-cv-06854-JSC Document 14 Filed 01/28/19 Page 2 of 2




1             On January 10, 2019, this Court granted Defendants’ motion for a stay of all proceedings
2    in the above-captioned case commensurate with the duration of the lapse of appropriations for the
3    Department of Justice. As of January 25, 2019, after a 35-day lapse, funding was restored for the
4    Department of Justice through February 15, 2019, and the Department has now resumed its usual
5    civil litigation functions. Defendants request the opportunity to meet and confer with Plaintiff’s
6    counsel for the purpose of submitting to the Court a proposed initial case management schedule
7    that takes into account the duration of the lapse in appropriations no later than Friday, February 1.
8
9    Dated: January 28, 2019                                Respectfully submitted,
10                                                          JOSEPH H. HUNT
11                                                          Assistant Attorney General

12                                                          MARCIA BERMAN
                                                            Assistant Branch Director
13
14                                                          /s/ R. Charlie Merritt
                                                            KAREN S. BLOOM
15                                                          Senior Counsel
                                                            R. CHARLIE MERRITT (VA # 89400)
16                                                          Trial Attorney
17                                                          United States Department of Justice
                                                            Civil Division, Federal Programs Branch
18                                                          919 East Main Street, Suite 1900
                                                            Richmond, VA 23219
19                                                          Tel: (202) 616-8098
20                                                          Fax: (804) 819-7417
                                                            Email: robert.c.merritt@usdoj.gov
21
                                                            Counsel for Defendants
22
23
24
25
26
27
28


     Notice to the Court of Restoration of Appropriations
     Case No. 18-cv-06854-JSC
                                                               1
